Ketcham, S.
Proceedings to revoke letters testamentary have been commenced by joint petition of an infant legatee and her father, who is also a legatee, but for a nominal amount.
The infant has no guardian, general or special, and makes her petition in her own name and behalf.
The motion to dismiss the petition, on the ground that one of the petitioners is by reason of infancy incapable of maintaining it, must be denied.
The questions presented by 'the motion were laid by Surrogate Coffin, in 1884 (Matter of Watson, 2 Dem. 642), and his views there expressed have remained without dissent.
Let order be settled providing for the filing and service of answer, and setting the case for trial.
Decreed accordingly.